Chalmers C. J.,
delivered the opinion of the court.
A petition for dower is barred by the same lapse of time that will bar an action of ejectment (Moody v. Harper, 38 Miss. 599), but although nearly thirty years is shown by the petition in this ease to have intervened between the death of the husband and the filing of the petition, it is stated that the widow has been continuously in possession of the land from the death of her husband until a short time before the filing of the petition, — a possession from which she has been recently ousted by force. The statute did not run while she was in possession. The land is averred to have been that upon which was the dwelling-house of the husband at the time of his death, and consequently the widow was legally entitled to remain there until dower was assigned her, and it was as much the business of the heirs as of herself to have the assignment made. So long as it was not made the statute did not run against her, she continuing in possession. It was said in Cameron v. Lewis, ante, 134, 140, that “ he who is out of possession can derive no advantage from the flow of time, and he who is in possession can never be damaged by it.”

Decree reversed and demurrer overruled.